Hill, J.
The meaning of that portion of the act of 1918 set out in the foregoing statement of facts is not free from doubt. The language is, “ upon each person, firm, or corporation carrying on the business of operating garages, either for storage or repairing automobiles, or keeping same for hire [Italics ours], in cities of more than 35,000 inhabitants, $25.00.” There would be little difficulty in - construing the paragraph quoted, but for the words “or keeping same for hire.” This language seems to indicate the intention of the legislature to put the same specific and occupation tax upon each person keeping automobiles for *633hire as upon eacli person, firm, or corporation carrying on tlie business of operating garages, either for storage or repairing automobiles. The language used in the last paragraph of the section of the act quoted above, which places upon “each person keeping a car for hire in cities or towns of less than 1000 inhabitants, or in any place outside of an incorporated town, a tax of $5.00,” throws light upon the intention of the legislature. It is hardly to be supposed that the legislature would impose upon each person keeping a car in cities or towns of less than 1000 inhabitants, or in any place outside of an incorporated town, a tax of $5.00, and yet exempt entirely each person keeping automobiles for hire within a city of more than 35,000 inhabitants. In the construction of statutes it is the intention of the legislature which is to be arrived at; and we think it is reasonably clear, from reading the entire paragraph of the section of the act under consideration, that it was the purpose of the legislature to impose a specific and occupation tax upon each individual person keeping automobiles for hire, and grading the amount of the tax according to the population of the town or city in which such person conducts such business. Arriving at this conclusion, we think the court below erred in overruling the demurrer to the petition.

Judgment reversed.


All ike Justices concur.